DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species (RADA)4, claims 2-8 and 10-18 readable thereupon, in the reply filed on 4/19/2021 is acknowledged.
Status of the claims
Claims 2-8 and 10-18 are pending. Claims 2-8 and 10-18 are presented for examination on the merits.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See, e.g., [0082], [0083], [0084] lines 1-3.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The instant claims are drawn to a method for treating cerebrospinal fluid leakage, the method comprising administering an effective amount of a self-assembling peptide solution to an area of dura associated with the cerebrospinal fluid leakage, wherein the self-assembling peptide is between 7 amino acids and 23 amino acids in length and the self-assembling peptide solution forms a hydrogel under physiological conditions; wherein the effective amount is approximately 0.1 mL per 1 cm2 to approximately 5 mL per 1 cm2 of a site of the cerebrospinal fluid leakage; and the self-assembling peptide is about 0.1 to about 3.5 w/v % of the self-assembling peptide solution. 
With regards to the self-assembling peptides which form a hydrogel under physiological conditions and can be used to occlude a cerebrospinal fluid leakage (e.g., blocking an opening through which cerebrospinal fluid is leaking), the instant specification teaches peptides that have these self-assembling/hydrogel/occluding functions include RADA, IEIK, TTT, ATAT, TVTV, ASASA, SSSS, VVVTTTT, (RADA)4, (IEIK)3, and (KLDL)3, and further include the 85 sequences found in Table 1, pages 14-17. There are, however, no working Examples provided showing the occluding cerebrospinal fluid leakage, nor does the disclosure show common characteristics beyond the requirement that the peptide may has a self- assembling motif (e.g., page 6). Self-assembling peptides are peptides that are capable of self-assembly into structures including but not limited to, macroscopic membranes or nanostructures.  
The specification does not disclose any working examples representative of the claimed genus of self-assembling peptides which have the specific activity of occluding cerebrospinal leakage in the dura; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. In addition, there are numerous self-assembling peptides that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species that are active in occlusion the dura to prevent/stop cerebrospinal leakage to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-8, 10-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially," in claims 5 and 16, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” is presented, e.g., in [0045], [0046], [0057] and [0058], but no definition and/or standard is provided.
The term “effective amount” in claim 2 and dependent claims thereof, appears to be defined only by volume of solution multiplied by area (without the concentration of the peptide, which is added later in the claim, as a further limitation). For the sake of clarity, the term “effective amount” should include the concentration of the peptide, unless it is being expressly defined in the disclosure as not comprising the peptide amount (which does not appear to be the case). Appropriate clarification is requested.  For the sake of compact prosecution the term “effective amount” has been interpreted as comprising the effective amount of the peptide utilized.
                                                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis-Behnke et al. (“Ellis-Behnke,” US 9,511,113).
Ellis-Behnke teaches a method for treating cerebrospinal fluid leakage, the method comprising administering an effective amount of a self-assembling peptide solution to an area of dura associated with the cerebrospinal fluid leakage, wherein the self-assembling peptide is between 7 amino acids and 32 amino acids in length and the self-assembling peptide solution forms a hydrogel under physiological conditions.
Ellis-Behnke discloses peptide formulations (e.g., (of RADA)4) which can be administered as appropriate for treatment of one or more disorders or conditions, including repairing an injury or during surgery of the lung, eye or dura (reading upon instant claim 3), or following an epidural or spinal tap, to stop leakage of the blood, interstitial fluid, or cerebrospinal fluid, reading upon instant claims 4, 5, 13, 14, 17, 18 (e.g., cols. 4. 19). The compositions can form structures that are substantially rigid or that assume a definite shape and volume (e.g., structures that conform to the shape and volume of the location to which a liquid composition was administered, whether in vivo or ex vivo).  While liquid formulations are readily dispensed, the compositions administered may also be in a gel form that may become stiffer upon contact with the subject’s body (e.g., cols. 13-14), as reading upon instant claim 2.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Ellis-Behnke goes on to teach compositions including materials which self-assemble under physiological conditions may be formulated for application to wounds (e.g., col. 3). Further, the formulations include a pharmaceutically acceptable carrier (as in instant claim 16) and may also include other therapeutic, prophylactic or diagnostic agents such as anti-inflammatories, vasoactive agents, anti-infectives, anesthetics, growth factors, and/or cells (e.g., col. 4) as in instant claim 15. The concentration of the self-assembling materials in any given formulation can vary and can be between approximately 0.1% and 99%, inclusive, preferably between 0.1% and 10%.  In one embodiment, the concentration of the self-assembling materials (e.g., in a liquid formulation) can be approximately 0.1-3.0% (1-30 mg/ml) (e.g., 0.1-1.0%; 1.0-2.0%; 2.0-3.0% or 1.0-3.0%).  The concentration of self-assembling materials can be higher in stock solutions and in solid (e.g., powdered) formulations (e.g., col. 3). The examples are drawn to RADA 16-1 (n-RADARADARADARADA-c, [equivalent to instantly claimed (RADA)4 (SEQ ID NO: 11)], which reads upon a self-assembling peptide which is between 7 amino acids and 32 amino acids in length, as in instant claims 6-8 and blocking intracranial bleeding, as in instant claim 5 (e.g., Example 1). With respect to the limitations of claim 2 and claim 10, Ellis-Behnke teaches that the concentration of the self- assembling materials can be between 0.1% to 10%, and including 0.1-3% (see, e.g., col. 3). Although the area of distribution is not expressly disclosed, such distribution would be expected to be similar based on the peptide solution via syringe to a treatment surface. See generic example 2, e.g., 20uL, and example 5 teaching distribution in a 4 mm punch (0.4 cm2), e.g., 2x10-3mLx1/100/0.4 cm2, about 0.5 mL/cm2 at 1% solution of peptide, reading upon the claimed area and concentration. Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
It would have been obvious to block/prevent leakage of cerebrospinal fluid including in human patients, using the peptide as a solution (RADA)4. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because Ellis-Behnke discloses (RADA)4 compositions which may be gels or may formulated to self-assemble under physiological conditions for application to wounds including repairing an injury or during surgery of the lung, eye or dura. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the peptide used was known to produce solutions and hydrogels which could occlude injuries to prevent cerebrospinal fluid leakage as shown in the disclosure and Examples of Ellis-Behnke in mammals. Furthermore, with regards to the instantly claimed limitations drawn to formation of hydrogel under physiological conditions, e.g., as in claims 13 and 14, it is noted that since the composition is the same as that applied by Ellis-Behnke, it would necessarily flow that the properties such as hydrogelation in vivo or ex vivo would also occur, as in the instant invention.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (C)-(G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 2-8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis-Behnke et al. (“Ellis-Behnke ‘084, US 9,415, 084).
Ellis-Behnke ‘084 teaches inhibiting movement or leakage of cerebrospinal fluid (CSF): The dura mater is the tough, outermost, fibrous membrane that covers the brain and spinal cord, and lines the inner surface of the skull. Leakage of CSF is a significant complication following injury, surgery, or other procedures in which the dura mater is penetrated, including inadvertent penetration in the course of administering an anesthetic to the epidural space. Such leakage can lead to serious sequelae, such as severe headaches, infection, and meningitis. The composition can inhibit movement or leakage of CSF in a subject in need thereof after application at, or in the vicinity of, a site of unwanted movement or leakage of CSF. The compositions can be applied over sutures following dura mater surgery to help prevent CSF from leaking out of the incision site (Examples and cols. 41-44). 
Ellis-Behnke ‘084 also teaches hemostasis in a spinal cord injury: Under an operating microscope, the second thoracic spinal cord segment (T2) was identified before performing a dorsal laminectomy in anesthetized adult rats. After opening the dura mater, a right hemisection was performed using a ceramic knife. Immediately after the cord hemisection 20 ul of 1% solution of RADA16-I (SEQ ID NO: 115) (NHS-1) [corresponding to instant SEQ ID NO: 11, (RADA)4] was applied to the area of the cut for bleeding control as in instant claims 2, 3, 4, 6, 7, 8, 11, 13, 14. The controls received a saline treatment. The animals were allowed to survive for up to 8 weeks as part of another experiment (Examples 1-2). With regards to results:  the spinal environment and the brain environment were investigated for similarities or differences. Secondary damage caused by surgery can be reduced by quickly bringing bleeding under control. After laminectomy and removal of the dura, the spinal cord was hemisected at T2, from the dorsal to ventral aspect and treated (N=5) with 20 ul of 1% NHS-1. Hemostasis was achieved in 7.6 seconds. In the saline controls (n=5) it took on average 163 seconds to stop bleeding (FIG. 3a). Comparison of the treated group and the saline controls using the Student t test for two independent samples showed highly significant difference (p<0.0001) ([0184]). 
Depending on the formulation and desired properties of the macroscopic structure (e.g., the stiffness of the scaffold or the rate of its formation), the concentration of precursors (e.g., self-assembling peptides) can vary from approximately 0.01% w/v (0.1 mg/ml) to approximately 99.99% w/v (999.9 mg/ml), inclusive. For example, the concentration prior to scaffold formation can be between approximately 0.1% (1 mg/ml) and 10% (100 mg/ml), inclusive (e.g., about 0.1%-5%; 0.5%-5%; 1.0%; 1.5%; 2.0%; 2.5%; 3.0%; or 4.0% or more). In some embodiments, the concentration may be less than 0.1%. The precursors (e.g., self-assembling peptides) can be formulated as powders and administered in a powder form or resuspended. If dry, the peptides can then self-assemble following contact with bodily fluids (e.g., at a site of injury). In one embodiment, the concentration of the self-assembling peptides in any given formulation can vary and can be between approximately 0.1% (1 mg/ml) and 10% (100 mg/ml), inclusive. For example, the concentration of the self-assembling peptides (e.g., in a liquid formulation) can be approximately 0.1-3.0% (1-30 mg/ml) (e.g., 0.1-1.0%; 1.0-2.0%; 2.0-3.0% or 1.0-3.0%). The concentration of self-assembling peptides can be higher in stock solutions and in solid (e.g., powdered) formulations. In solid preparations, the concentration of self-assembling peptides can approach 100% (e.g., the concentration of self-assembling peptides can be 95, 96, 97, 98, 99% or more (e.g., 99.99%) of the composition). Whether in liquid or solid form, the peptides can be brought to the desired concentration prior to use by addition of a diluent (e.g., deionized water), powder, wetting agent, or a therapeutic, diagnostic or prophylactic agent).
Ellis-Behnke ‘084 goes on to teach compositions including materials which self-assemble under physiological conditions may be formulated for application to wounds (e.g., Examples). Further, the formulations include a pharmaceutically acceptable carrier (e.g., saline, Example 1, as in instant claim 16) and may also include other therapeutic, prophylactic or diagnostic agents such as anti-inflammatories, vasoactive agents, anti-infectives, anesthetics, growth factors, and/or cells (e.g., cols. 29-30) as in instant claims 15 and 16. The concentration of the self-assembling materials in any given formulation can vary and can be between approximately 0.1% and 99%, inclusive, preferably between 0.1% and 10%.  In one embodiment, the concentration of the self-assembling materials (e.g., in a liquid formulation) can be approximately 0.1-3.0% (1-30 mg/ml) (e.g., 0.1-1.0%; 1.0-2.0%; 2.0-3.0% or 1.0-3.0%).  The concentration of self-assembling materials can be higher in stock solutions and in solid (e.g., powdered) formulations (e.g., col. 3). The examples are drawn to RADA 16-1 (n-RADARADARADARADA-c, [equivalent to instantly claimed (RADA)4 (SEQ ID NO: 11)]), which reads upon a self-assembling peptide which is between 7 amino acids and 32 amino acids in length, as in instant claims 6-8. With respect to the limitations of claim 2 and claim 10, Ellis-Behnke ‘084 teaches that the concentration of the self- assembling materials can be between 0.1% to 10%, and including 0.1-3% (see, e.g., col. 18). Although the area of distribution is not expressly disclosed, such distribution would be expected to be similar based on the peptide solution via syringe to a treatment surface. See, e.g., Figures 3 and 4, Examples 1-2 (cols. 43-44), e.g., teaching distribution of a volume of (RADA)4 peptide in a 4 mm punch (0.4 cm2), e.g., 2x10-3mLx1/100/0.4 cm2, about 0.5 mL/cm2 at 1% solution of peptide, reading upon the claimed area and concentration. Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
It would have been obvious to block/prevent leakage of cerebrospinal fluid including in human patients as in instant claim 18, using the peptide as a solution or gel of (RADA)4. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because Ellis-Behnke ‘084 discloses (RADA)4 compositions which may be gels or may formulated to self-assemble under physiological conditions for application to wounds including repairing an injury or during surgery of the lung, eye or dura. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the peptide used was known to produce solutions and hydrogels which could occlude injuries to prevent cerebrospinal fluid leakage as shown in the disclosure and Examples of Ellis-Behnke ‘084 in several types of mammals. Furthermore, with regards to the instantly claimed limitations drawn to formation of hydrogel under physiological conditions, e.g., as in claims 13 and 14, it is noted that since the composition is the same as that applied by Ellis-Behnke, it would necessarily flow that the properties such as hydrogelation in vivo or ex vivo would also occur, as in the instant invention.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (C)-(G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 06/2021